Case 0:20-cv-62187-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 1 of 16




                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  ----------------------------------
  AMANDA BRYANT, an individual, on behalf )
  of herself and all others similarly situated, )        Case No.
                                                )
                                 PLAINTIFF,     )
                                                )
  V.                                            )        CLASS ACTION COMPLAINT
                                                )
  PREMIUM SEATS USA, LLC,                       )        JURY TRIAL DEMANDED
                                                )
                                 DEFENDANT.     )
                                                )
  ----------------------------------

                                   CLASS ACTION COMPLAINT

           Plaintiff, Amanda Bryant (“Plaintiff”), by and through her undersigned counsel, brings this

  Class Action Complaint against Defendant, Premium Seats USA, LLC (“Premium Seats” or

  “Defendant”), and alleges as follows, based upon information and belief, except as to the

  allegations specifically pertaining to her, which are based on personal knowledge.

                                    NATURE OF THE ACTION

           1.     Defendant is a “licensed ticket and hospitality agency featuring an online ticket

  exchange that connect you to the most sought after sports, concert and theater tickets nationwide.” 1

  The market operates primarily through Defendant’s website, www.premiumseatsusa.com (the

  “Premium Website”).

           2.     On the Premium Website, sellers list tickets for sale to events such as, among other

  things, sporting events, concerts, and theater events. Buyers can find these tickets and purchase




  1
      https://www.premiumseatsusa.com/about-us
                                                    1
Case 0:20-cv-62187-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 2 of 16




  them directly through the Premium Website. Defendant charges a fee to both the buyers and sellers

  for use of Premium’s services.

         3.      This is a class action lawsuit on behalf of all persons who purchased tickets through

  Defendant, and who were deprived of the benefit of Defendant’s refund policy when, in response

  to the Coronavirus Disease 19 (“Covid-19”) pandemic, events were cancelled or constructively

  cancelled.

         4.      Defendant has quietly sought to force the buyers to endure the financial loss of the

  event cancellation instead of issuing refunds pursuant to the Premium Seats’ Website’s terms and

  conditions (“Terms”) and implied good faith and fair dealing therein.

         5.      Defendant’s uniform conduct in withholding refunds is equally applicable to

  Plaintiff and the Class. Plaintiff brings this class action against Defendant for: (i) breach of

  contract; (ii) breach of implied contract; (iii) conversion; and (iv) unjust enrichment.

         6.      Plaintiff seeks an order requiring Defendant to, among other things: (i) enforce the

  Terms and communications regarding refunds displayed on the Premium Website; and (ii) pay

  damages and restitution to Plaintiff and Class members.

                                               PARTIES

         7.      Plaintiff Amanda Bryant is an adult individual and is a resident and citizen of the

  State of Tennessee.

         8.      Defendant, Premium Seats USA, LLC, is a Florida limited liability company

  headquartered, and with its principal place of business, in Fort Lauderdale, Florida, and is a citizen

  of the State of Florida. Premium Seats can be served through its registered agent: Craig M. Dorne,

  PA, at 3132 Ponce de Leon, Coral Gables, Florida 33134.




                                                    2
Case 0:20-cv-62187-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 3 of 16




                                      JURISDICTION AND VENUE

          9.          The Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. §

  1332(d)(2)(A), as modified by the Class Action Fairness Act of 2005, because Plaintiff and at least

  one member of the Class is a citizen of a different state that Defendant, there are more than 100

  members of the Class, and the aggregate amount in controversy exceeds $5,000,000 exclusive of

  interests and costs.

          10.         This Court has personal jurisdiction over Defendant because Defendant maintains

  its principal place of business in this District.

          11.         Venue is proper in this Court pursuant to 28 U.S.C. 1391 because Defendant resides

  in this District.

                                        FACTUAL BACKGROUND

          12.         For years, in the process of building a marketplace in which consumers would be

  comfortable paying substantial prices, often beyond face-value, for event tickets from strangers on

  the internet, Premium Seats relied on its Terms that allow for a seamless refund upon cancellation

  of an event, which was incorporated into its various user agreements and marketed to prospective

  customers.

          13.         The Terms promised that if a Premium Seats user purchased tickets to any event

  through Premium Seats, and the event was cancelled, the user would receive a full, money-back

  refund for their purchase.

          14.         To avoid financial losses, and potential future losses, due to the Covid-19

  pandemic, Defendant has unconscionably and in breach of the implied covenant of good faith and

  fair dealing refused to issue refunds for events that were cancelled, or wrongfully categorized

  events as re-scheduled in order to avoid refunds.



                                                      3
Case 0:20-cv-62187-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 4 of 16




                               Premium Seats Online Ticket Marketplace

             15.   Premium Seats is a secondary ticket marketplace that connects ticket sellers with

  buyers.

             16.   Premium Seats requires all prospective sellers to register through its Premium

  Website in order to receive payments from Premium Seats.

             17.   During registration, sellers provide certain ticket information, including list price,

  and can post the tickets for sale to the Premium Seats online marketplace, where buyers can view

  and purchase the tickets.

             18.   Once a purchase is completed, Premium Seats charges the buyer and the seller a

  fee. The seller is charged a 15% “management fee.” 2

             19.   Premium Seats charges buyers a service fee and delivery fee in addition to the ticket

  price. 3

             20.   Buyers also are required to register with Premium Seats in order to purchase tickets.

             21.   The vast majority of tickets are available to buyers through instant download or

  email delivery, and require no physical delivery.

                                   The Premium Seats Refund Policy

             22.   Premium Seats’ online ticket marketplace is made possible by the promise, or

  perception, that it is a viable, protected medium through which buyers can obtain event tickets in

  a protected, low-risk environment.

             23.   A key pillar of the Premium Seats marketplace success is its refund policy, which

  provides buyers with an assurance that they will not be left with a valueless ticket in the case of an

  event cancellation.


  2
      https://www.premiumseatsusa.com/sell-tickets
  3
      https://www.premiumseatsusa.com/policy
                                                     4
Case 0:20-cv-62187-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 5 of 16




           24.    Premium Seats’ well-publicized refund policy is clear: Premium Seats promises

  that customers “will be eligible for a refund associated to the cancelled event tickets.” 4

           25.    On its Frequently Asked Questions list section of the Premium Website, Defendant

  advises: “[i]f an event is officially cancelled, we will provide a refund in full for the amount you

  paid for the tickets.” 5

           26.    This refund for the cost of the tickets has been Premium Seats’ longstanding policy,

  and its customers relied upon that promise when making ticket purchases.

           27.    Premium Seats intends for its customers to rely on the refund policy when making

  purchases, as it knows that much cheaper tickets are available directly to its customers through

  other mediums, including cash sales outside of venues and direct buyer to seller marketplaces.

           28.    Because of the availability of the refund, Premium Seats users are willing to pay

  premium prices for tickets, and to pay substantial fees to Premium Seats on top of the ticket price,

  even though substantially identical tickets were available for purchase elsewhere.

           29.    A major component of Premium Seats’ value, and viability as a company, is that

  purchases are secure and refunds are available for cancelled events. Such a benefit is not available

  to buyers who make purchases directly from other available resellers, throughout other direct

  online market sites such as craiglist.com or Facebook Marketplace, where there is no intermediary

  exercising authority and control over the exchange – and where tickets can be purchased without

  fees and other markups.

           30.    Plaintiff and members of the Class relied on, and were contractually entitled to, a

  refund upon cancellation of an event when purchasing their tickets using Premium Seats’ services.




  4
      https://www.premiumseatsusa.com/policy
  5
      https://www.premiumseatsusa.com/faq
                                                    5
Case 0:20-cv-62187-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 6 of 16




                           Premium Seats’ Response to the Covid-19 Crisis

           31.     By March 2020, it became apparent that the United States was about to be hit hard

  by the Covid-19 virus. This impending crisis inspired fear and trepidation among consumers who

  were increasingly unwilling to venture into public or attend public gatherings. Accordingly,

  confidence in making event ticket purchases among Premium Seats’ customers was rapidly

  deteriorating.

           32.     In response to the Covid-19 pandemic, Premium Seats updated its Premium

  Website to include a “COVID-19 IMPACT” statement addressing cancellations and

  postponements caused by the virus. 6

           33.     In its statement, Premium Seats made the following announcement about events

  that were cancelled:




                                                   7



           34.     Without more information, Premium Seats’ statement is unclear as to whether the

  consumer receives an automatic refund or must request a refund, or if the refund is a coupon or is

  cash back.

           35.     Regardless of the ambiguous refund statement, Premium Seats has not provided

  Plaintiff with a refund of a coupon or cash back for her tickets purchased for a cancelled event.

           36.     Premium Seats has collected, and consciously and intentionally continues to hold,

  funds, including fees, from ticket purchasers for cancelled or constructively cancelled events.


  6
      https://www.premiumseatsusa.com/special-events/coronavirus-notice/
  7
      Id.
                                                   6
Case 0:20-cv-62187-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 7 of 16




         37.     Even though many thousands of events have been cancelled, Premium Seats

  wrongly refuses to classify events as “cancelled,” allowing it to maintain dominion and control

  over even more funds which it has no legal right to possess or use for its own business purposes.

         38.     Plaintiff and other members of the putative class have requested refunds, but

  refunds have not been granted.

         39.     The Terms and the updates provided by Premium Seats as to the Covid-19

  pandemic clearly entitle buyers to a full refund of their monies paid for tickets to events that were

  cancelled due to the Covid-19 pandemic.

         40.     Despite the fact that Plaintiff and the Class made their purchases while the refund

  policy was promised and in full force, Premium Seats has refused to honor that promise, shifting

  the burden of its corporate losses and potential future losses onto many thousands of its loyal

  customers.

                                   Plaintiff’s Use of Premium Seats

         41.     On or about October 8, 2019, Plaintiff used Defendant’s service to purchase four

  meet and greet passes to meet Billie Eilish at her concert scheduled to occur in Nashville,

  Tennessee on March 27, 2020.

         42.     Plaintiff paid approximately $10,080 for the meet and greet passes.

         43.     Plaintiff purchased tickets to attend the March 27 Billie Eilish concert separately

  from TicketMaster.

         44.     The event was cancelled.

         45.     TicketMaster, acknowledging that the event was cancelled, refunded Plaintiff for

  her concert ticket purchase.




                                                   7
Case 0:20-cv-62187-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 8 of 16




         46.     Upon learning of the event cancellation, Plaintiff contacted Defendant on multiple

  occasions to request a refund. Defendant indicated that they were “working through thousands of

  orders,” and asked Plaintiff to “please be patient with us.”

         47.     As of the date of this Complaint, Plaintiff still has not received any refund.

         48.     When Plaintiff purchased the tickets through Defendant, her purchase was subject

  to the refund policy. Her event was cancelled, and Defendant has utterly failed to honor its policy.

                                      CLASS ALLEGATIONS

         49.     Plaintiff brings this class action under Rule 23 of the Federal Rules of Civil

  Procedure and seeks certification of the claims and issues in this action pursuant to the applicable

  provisions of Rule 23. The proposed class is defined as:

         All persons residing in the United States or its territories who used Premium Seats
         to purchase tickets to any event which was subsequently cancelled or constructively
         cancelled due to the Covid-19 pandemic, and who has not been issued any refund
         (the “Class”).

         50.     Excluded from the Class is Defendant, its subsidiaries and affiliates, its officers,

  directors and members of their immediate families and any entity in which Defendant has a

  controlling interest, the legal representative, heirs, successors or assigns of any such excluded

  party, the judicial officer(s) to whom this action is assigned, and the members of their immediate

  families.

         51.     Plaintiff reserves the right to amend or modify the Class definitions with greater

  specificity or division into subclasses after an opportunity to conduct discovery.

         52.     Numerosity. More than 10,000 events in the United States have been cancelled,

  postponed, or rescheduled, and Premium Seats facilitates ticket sales to the vast majority of events

  in the United States to its users. At a minimum, there are thousands of Class members, but very




                                                   8
Case 0:20-cv-62187-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 9 of 16




  likely many more, and joinder is impracticable. The exact size of the proposed class and the

  identity of all class members can be readily ascertainable from Defendant’s records.

         53.        Commonality. There are questions of law and fact common to the Class, which

  questions predominate over any questions affecting only individual Class members. Common

  issues include:

               a. Whether there was a contract or implied contract between Plaintiff and Defendant,

                    and if so, what provisions, if any, apply to Plaintiff’s claims;

               b. Whether or not the extent to which Defendant’s statements and representations

                    regarding the refund policy are or constitute misrepresentations;

               c. Whether Defendant’s failure to issue promised refunds constitutes a breach of

                    contract, breach of implied contract, conversion, and/or unjust enrichment;

               d. Whether Defendant knew or should have known that in the event of widespread

                    event cancellations it would be unable to honor the refund policy; and

               e. The nature of the relief, including equitable relief, to which Plaintiff and the Class

                    are entitled.

         54.        Typicality. Plaintiff’s claims are typical of the claims of the Class she seeks to

  represent. Plaintiff and all Class members were exposed to uniform practices and sustained injuries

  arising out of and caused by Defendant’s unlawful conduct.

         55.        Adequacy of Representation. Plaintiff will fairly and adequately represent and

  protect the interests of the members of the Class. Further, Plaintiff’s counsel is competent and

  experienced in litigating class actions.

         56.        Superiority. A class action is superior to any other available means for the fair and

  efficient adjudication of this controversy. The claims of Plaintiff and individual Class members



                                                      9
Case 0:20-cv-62187-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 10 of 16




   are small compared to the burden and expense that would be required to separately litigate their

   claims against Defendant, and it would be impracticable for class members to seek redress

   individually. Litigating claims individually would also be wasteful to the resources of the parties

   and the judicial system and create the possibility of inconsistent or contradictory judgments. Class

   treatment provides manageable judicial treatment which will bring an orderly and efficient

   conclusion to all claims arising from Defendant’s misconduct. Class certification is therefore

   appropriate under Rule 23(b)(3).

           57.        Class certification is also appropriate under Rule 23(b)(1), as the prosecution of

   separate actions by individual members of the Class would create the risk of adjudications with

   respect to individual class members that would, as a practical matter, be dispositive of the interests

   of other members not parties to the adjudication and substantially impair their ability to protect

   those interests.

           58.        Class certification is also appropriate under Rule 23(b)(2), as Defendant has acted

   and/or refused to act on grounds generally applicable to the Class, thereby making final injunctive

   relief or corresponding declaratory relief appropriate for the Class.

                                         FIRST CAUSE OF ACTION

                                        BREACH OF CONTRACT
                                    (On Behalf of Plaintiff and the Class)

           59.        Plaintiff incorporates the factual allegations above as if fully set forth herein.

           60.        A contract was formed between Plaintiff and Class members on the one hand, and

   Defendant on the other, with respect to purchases made on Defendant’s Premium Website.

           61.        The contract was offered by Defendant and formed at the time Plaintiff and the

   Class accepted it by making ticket purchase(s).




                                                        10
Case 0:20-cv-62187-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 11 of 16




          62.      The contract that governs the transactions at issue in this case includes the Terms

   and refund policy that was operative at the time of purchase.

          63.      Defendant had an obligation to conduct itself in accordance with the implied

   covenant of good faith and fair dealing.

          64.      Plaintiff and the Class performed their obligations under the contract by purchasing

   ticket(s) and rendering payment.

          65.      The ticket(s) purchased through Defendant’s business became unusable and

   without value due to a cancellation or constructive cancellation.

          66.      Defendant breached the contract when it collected Plaintiff’s funds but ceased

   providing full cash refunds, including fees, to cancelled or constructively cancelled events as

   required under its Terms, and again when Defendant refused to provide refunds to Plaintiff upon

   demand.

          67.      Defendant’s breaches were knowing and willful and not the result of mistake or

   inadvertence.

          68.      Defendant’s breaches unfairly disappointed the Plaintiffs’ reasonable expectation

   of a refund.

          69.      As a result of Defendant’s breach, Plaintiff and the Class members have been

   deprived of the contracts’ benefits and damaged in an amount to be determined at trial.

                                    SECOND CAUSE OF ACTION

                                BREACH OF IMPLIED CONTRACT
                                 (On Behalf of Plaintiff and the Class)

          70.      Plaintiff incorporates the factual allegations above as if fully set forth herein.

          71.      In the alternative to Plaintiff’s breach of contract claim set forth in her First Cause

   of Action, an implied contract was formed between Plaintiff and Defendant that included a promise


                                                     11
Case 0:20-cv-62187-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 12 of 16




   to honor the refund policy when Plaintiff made purchases of event tickets through Defendant’s

   Premium Website.

          72.    Such implied agreement can be presumed from the acts of Plaintiff and Defendant

   because the agreement was formed under circumstances that evinced a mutual intent to contract.

          73.    Defendant offered Plaintiff and other Class members tickets and a promise to

   guarantee a full cash refund, including all fees paid, in the event of an event cancellation or

   constructive cancellation in exchange for payment from Plaintiff.

          74.    Plaintiff and the Class members accepted Defendant’s offer by purchasing tickets

   from Defendant and remitting payment to Defendant.

          75.    Plaintiff and the Class members paid good consideration to Defendant in exchange

   for the event tickets, which was fully backed by Defendant’s refund policy.

          76.    Plaintiff and the Class members fully performed on their obligations under the

   bargain.

          77.    Defendant breached the contract by receiving and retaining Plaintiff’s and the Class

   members’ payments, but refused to honor the refund policy with a full refund of all payments

   made, including fees.

          78.    As a result of Defendant’s conduct, Plaintiff and other Class members have been

   damaged in an amount to be determined at trial.

                                   THIRD CAUSE OF ACTION

                                        CONVERSION
                               (On Behalf of Plaintiff and the Class)

          79.    Plaintiff incorporates the factual allegations above as if fully set forth herein.




                                                   12
Case 0:20-cv-62187-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 13 of 16




            80.   From the moment of cancellation or constructive cancellation, Plaintiff and the

   Class owned and had a right to immediately possess the funds in the amount that they paid to

   Defendant for tickets to events that were cancelled, including all fees collected.

            81.   The funds held by the Defendant are earmarked for each transaction in order to

   provide a refund to the buyer upon cancellation of the event, or to pass the funds to the Seller after

   the event has taken place.

            82.   Plaintiff held an immediate right to possession of the funds paid to Defendant

   following cancellation or constructive cancellation of the event(s), yet, Defendant continues to

   exercise control, dominion, or ownership over Plaintiff’s funds, including all fees collected.

            83.   Defendant intentionally and substantially interfered with property belonging to

   Plaintiff and the Class by taking possession of it, refusing to refund it to Plaintiff, preventing

   Plaintiff and the Class from having access to it, and/or refusing to return it to Plaintiff after a

   demand was made for its return.

            84.   Plaintiff and the Class did not consent to Defendant’s conduct in withholding their

   funds.

            85.   Defendant’s exercise of dominion and control over Plaintiff’s property was

   knowing and wrongful.

            86.   Plaintiff and the Class were harmed by Defendant’s conduct.

            87.   The conduct of the Defendant was a substantial factor in causing this harm to

   Plaintiff and the Class.

            88.   As a result of Defendant’s conduct, Plaintiff and other Class members have been

   damaged in an amount to be determined at trial.




                                                    13
Case 0:20-cv-62187-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 14 of 16




                                    FOURTH CAUSE OF ACTION

                                      UNJUST ENRICHMENT
                                 (On Behalf of Plaintiff and the Class)

          89.      Plaintiff incorporates the factual allegations above as if fully set forth herein.

          90.      In the alternative to Plaintiff’s breach of contract claim set forth in her First Cause

   of Action, by taking and retaining possession and control of funds paid by Plaintiff and the Class

   members, Defendant was enriched.

          91.      Plaintiff and the Class members suffered damages by way of Defendant’s retention

   of funds paid for tickets to a cancelled or constructively cancelled event, including all fees

   assessed.

          92.      Plaintiff and the Class members therefore conferred a benefit upon Defendant,

   which benefit Defendant fully appreciated.

          93.      Defendant accepted and retained the benefit under circumstances that make it

   inequitable for Defendant to retain it without paying the value thereof.

          94.      Defendant has not provided appropriate or timely refunds. It is unconscionable to

   allow Defendant to retain the funds for its services, as well as the funds for the ticket sales, to

   events that were cancelled or constructively cancelled.

          95.      Defendant’s enrichment was unjustified and wrongful, as the retention of funds

   continued after the event was cancelled, and it had no right to retain such funds and use them for

   its own benefit at the expense of Plaintiff and the Class members, who received no benefit from

   the purchase.

          96.      Defendant knew that Plaintiff and the Class members retained no benefit from the

   purchase, yet Defendant retained Plaintiff’s and the Class members’ funds anyway and diverted

   them for its own purposes without justification.


                                                      14
Case 0:20-cv-62187-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 15 of 16




          97.     Plaintiff and the Class members are left without adequate remedy at law as a result

   of Defendant’s unjust enrichment.

          98.     Defendant’s actions in retaining Plaintiff’s and the Class members’ funds following

   the cancellation of the events for which the tickets were sold violate fundamental principles of

   justice, equity, and good conscience.

          99.     As a result of Defendant’s wrongful conduct, Plaintiff and the Class have suffered

   damages in an amount to be determined at trial.

                                       REQUEST FOR RELIEF

          WHEREFORE, Plaintiff, on behalf of herself and the Class, request the Court to:

                  (a)     Certify the case as a class action pursuant to Rule 23 of the Federal Rules

          of Civil Procedure, designate Plaintiff as representative of the Class(es) and designate

          counsel of record as Class counsel;

                  (b)     Order Defendant to provide actual damages and equitable monetary relief

          (including restitution) to Plaintiff and Class members and/or order Defendant to disgorge

          profits it realized as a result of its unlawful conduct;

                  (c)     Order Defendant to pay punitive damages, as allowable by law, to Plaintiff

          and Class members;

                  (d)     Declare Defendant’s conduct unlawful and enter an order enjoining

          Defendant from continuing to engage in the conduct alleged herein;

                  (e)     For both pre- and post-judgment interest at the maximum allowable rate on

          any amounts awarded;

                  (f)     For costs of the proceedings herein;

                  (g)     For reasonable attorneys’ fees as allowed by statute or other authority; and



                                                    15
Case 0:20-cv-62187-XXXX Document 1 Entered on FLSD Docket 10/27/2020 Page 16 of 16




                 (h)     Award such other relief as the Court deems appropriate under the

                 circumstances.

                                           JURY DEMAND

         Plaintiff demands a jury trial on all issues so triable.

   DATED: October 27, 2020                               Respectfully submitted,

                                                         /s/ Nicholas A. Colella
                                                         Gary F. Lynch*
                                                         Jamisen A. Eztel*
                                                         Nicholas A. Colella (FL Bar No. 100294)
                                                         CARLSON LYNCH, LLP
                                                         1133 Penn Avenue, 5th Floor
                                                         Pittsburgh, PA 15222
                                                         (412) 322-9243
                                                         glynch@carlsonlynch.com
                                                         jetzel@carlsonlynch.com
                                                         ncolella@carlsonlynch.com

                                                         Counsel for Plaintiff and Putative Class

                                                         *Pro hac vice applications forthcoming




                                                    16
